                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SK:DEL                                            271 Cadman Plaza East
F. #2019R01522                                    Brooklyn, New York 11201



                                                  June 5, 2020

By ECF and Email

The Honorable Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Radeskoemar Koelfat
                     Criminal Docket No. 19-551 (FB)

Dear Judge Block:

              The government respectfully submits this letter in advance of the sentencing of
defendant Radeskoemar Koelfat, which is scheduled for June 10, 2020, and in response to
the defendant’s sentencing memorandum filed on May 14, 2020, see ECF No. 43 (“Def.
Mem.”).

               As set forth in the Presentence Investigation Report (“PSR”) and an
Addendum to the PSR dated March 18, 2020 (the “PSR Addendum”), the United States
Probation Department (“Probation”) has estimated that the applicable United States
Sentencing Guidelines (“Guidelines” or “U.S.S.G.”) range for the defendant is 24 to 30
months’ imprisonment. The government respectfully submits that a sentence within the
Guidelines range of 24 to 30 months’ imprisonment is sufficient, but not greater than
necessary, to achieve the goals of sentencing in this case.

   I.     The Offense of Conviction

               On October 29, 2019, Koelfat and his codefendant and romantic partner
Georgetiene Louise Beatrix Chan a Hung (“Chan a Hung”) arrived at John F. Kennedy
International Airport (“JFK”) in Queens, New York, aboard a flight that originated in
Suriname, a country on the northeast coast of South America. PSR ¶ 2. Customs and Border
Protection (“CBP”) officers observed that the couple looked visibly nervous when retrieving
their luggage and selected them for a border enforcement examination. Id. The officers
learned Koelfat and Chan a Hung have no friends or relatives in New York and were in
possession of a reservation for a hotel in Baton Rouge, Louisiana. Id. ¶ 3. Upon being
questioned, both defendants admitted to ingesting pellets containing narcotics prior to their
flight, which they intended to pass after their arrival in the United States. Id. Both Koelfat
and Chan a Hung agreed to submit to an x-ray examination, which revealed foreign bodies in
their abdomens and anal cavities. Id. Koelfat eventually passed a total of 61 pellets, which
subsequent Drug Enforcement Administration (“DEA”) lab testing revealed to contain a net
weight of 371 grams of cocaine. Id. Chan a Hung eventually passed a total of 42 pellets,
which subsequent DEA lab testing revealed to contain a net weight of 352 grams of cocaine.
Id. Together, the couple attempted to import about 723 grams of cocaine.

               In a post-arrest statement, Chan a Hung told the officers that she was
approached by an individual in Suriname to import narcotics and she recruited Koelfat to
help her. Id. ¶ 4. The defendants acknowledged that they traveled to the United States to
import cocaine and expected to be paid about $30,000. Id.

               After their arrest, Koelfat and Chan a Hung assisted law enforcement officers
in an attempt to make a controlled delivery of the narcotics but the delivery was ultimately
unsuccessful. This is Koelfat and Chan a Hung’s only known trip to the United States
involving the importation of narcotics. Id. ¶ 4.

               Koelfat has been in custody at the Metropolitan Detention Center (“MDC”)
since he was arrested on October 29, 2019. Id. ¶ 30. During his incarceration, Koelfat has
suffered from a medical condition known as an anal fistula. See Def. Mem. at 4. The Court
held a conference on March 5, 2020 to discuss Koelfat’s medical condition. Koelfat was
scheduled for surgery in March to correct this condition but the surgery consultation was
postponed due to the COVID-19 pandemic. The consultation has not yet been rescheduled
due to the pandemic. According to the defendant’s BOP medical records, he was last seen by
medical staff on April 15, 2020 for a headache and back pain. He also asked when he would
be seen by a specialist for his rectal complaints. As of May 27, 2020, counsel for the BOP
informed the government that the defendant had not placed any electronic requests for
medical care but could not confirm whether he had placed any paper requests.

   II.       Procedural History

               On January 23, 2020, Koelfat pleaded guilty pursuant to a plea agreement
before Magistrate Judge Ramon E. Reyes, Jr. to Count One of a four-count indictment.1 Id.
¶ 1. Count One charged Koelfat with conspiracy to import more than 500 grams of cocaine
into the United States, in violation of 21 U.S.C. §§ 963 and 960(b)(2)(B)(ii). Id. Counts
Two through Four remain open, and the government intends to dismiss these counts at
sentencing. In the plea agreement, the government agreed to take no position where within
the Guidelines range determined by the Court the sentence should fall and make no motion
for an upward departure.


         An unopposed motion to accept the defendant’s guilty plea is currently pending
         1

before the Court. See ECF No. 38.


                                              2
   III.       Guidelines Calculation

              The government submits that the following Guidelines calculation, which is
consistent with the calculation set forth in the PSR and the PSR Addendum, should be
applied:

          Base Offense Level (§ 2D1.1(a)(5) & (c)(8))                                       24

          Less: Minimal participation role adjustment (§ 3B1.2(a))                          -4

          Less: Acceptance of responsibility (§ 3E1.1)                                      -3

          Total:                                                                            17

PSR ¶¶ 10–19 & Addendum ¶ 41. Accordingly, the total offense level is 17 and, based on a
Criminal History Category of I, the advisory Guidelines range is 24 to 30 months in
custody.2 Addendum ¶ 41. The defendant also agrees this calculation is correct. Def. Mem.
at 1.

   IV.        Argument

               The Guidelines accurately reflect the seriousness of the defendant’s conduct in
conspiring to import a distribution-level quantity of narcotics, about 732 grams of cocaine,
into the United States. See 18 U.S.C. § 3553(a)(1), (a)(2)(A). The defendant’s lack of
criminal history and role in the importation scheme does not remove this case from the
heartland of drug importation cases. Moreover, a sentence within the Guidelines will
provide adequate deterrence to others contemplating similar acts, which is a frequent and
ongoing problem at New York airports. See 18 U.S.C. § 3553(a)(2)(B).
                The defendant seeks a sentence of time served, which, from his initial
imprisonment to the date of sentencing, would be approximately seven months in custody,
arguing that this below-Guidelines sentence is warranted because he suffers from an anal
fistula and is “particular[ly] vulnerability to a serious COVID-19 infection.” Def. Mem. at 4.
While the Court may consider the health risks to the defendant pursuant to § 3553(a)(2)(D),
Koelfat’s condition is not a reason for the Court to vary so significantly from the applicable
Guidelines range.3


         The defendant is “safety valve” eligible and, thus, the otherwise-applicable five-
          2

year mandatory minimum does not apply in this case. See U.S.S.G. § 5C1.2. However, the
defendant is not eligible for an additional reduction in his Guidelines range due to the
Guidelines’ mandate that the offense level, under the circumstances present here, be not less
than 17. See PSR Addendum ¶ 19.
          3
        While Koelfat does not specifically seek a downward departure under the
Guidelines, the Guidelines provide an “extraordinary physical impairment may be a reason to

                                                3
                Koelfat, who is 53 years old, has no documented health conditions that make
him particularly susceptible to contracting COVID-19. While Koelfat claims his anal fistula
puts him at increased risk because it “weakens his immune system,” and a weakened immune
system is “a significant factor in co-morbidity with COVID-19,” Def. Mem. at 4, he provides
no details or medical documentation that his condition or medication puts him at increased
risk for contracting COVID-19. Indeed, the N.Y. State Department of Health does not list an
anal fistula or weakened immune system among the top 10 comorbidities for fatalities of
COVID-19. See N.Y. State Department of Health, Fatalities: Top 10 Comorbidities by Age
Group, available at https://covid19tracker.health.ny.gov/views/NYS-COVID19-
Tracker/NYSDOHCOVID-19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no (listing
top 10 conditions for all ages groups as hypertension, diabetes, hyperlipidemia, dementia,
coronary artery disease, renal disease, COPD, atrial fibrillation, cancer and stroke).
                Koelfat next argues—again, without support—that the MDC’s medical
response to COVID-19 is inadequate. He relies on a 2019 editorial from the N.Y. Times, but
the opinion piece discusses the MDC’s response to the power and heat outage last winter, not
the MDC’s medical capabilities. Koelfat also repeats the bald speculation that MDC has
failed to isolate COVID-19-positive inmates, citing only to United States v. Rabadi, 19-CR-
353, a sealed proceeding in which it is unclear what allegations and findings were made.
               Koelfat also attaches an affidavit by Dr. Homer Venters, filed in the civil case
of Chunn et al. v. Edge, 20-CV-1590 (RPK) (E.D.N.Y. filed on Apr. 30, 2020). The
defendant fails to identify any bearing that statements made by a plaintiffs’ expert in a
pending civil suit have to this Court’s analysis of the sentencing factors set forth in 18 U.S.C.
§ 3553(a). In any event, in the civil suit, the government contests a number of the
conclusions reached by Dr. Venters, as well as his methods for drawing those conclusions,
and Judge Kovner will reconcile such differences. See generally id., ECF No. 99


depart downward.” U.S.S.G. § 5H1.4 (emphasis added). With regard to what constitutes
“extraordinary physical impairments,” examples of defendants who have not met the
standard include those who have had: “severe hypertension,” “a coronary triple bypass,” and
“malignant cancer” removed from a kidney, United States v. Persico, 164 F.3d 796, 801, 806
(2d Cir. 1999) (affirming district court’s refusal to depart); “cancer in remission, high blood
pressure, a fused right ankle, an amputated left leg, and drug dependency,” United States v.
Guajardo, 950 F.2d 203, 208 (5th Cir. 1991) (same); “two potentially life-threatening health
problems” that included “coronary heart disease” and “Hodgkin’s disease,” United States v.
Johnson, 318 F.3d 821, 824–26 (8th Cir. 2003) (reversing district court’s determination that
departure was warranted); “chronic cardiovascular disease, chronic peripheral vascular
disease with hypertension, obstructive pulmonary disease, and lower back pain of lumbar and
lumbosacral origin,” United States v. Krilich, 257 F.3d 689, 692–94 (7th Cir. 2001) (same);
“congenital defect in [the defendant’s] eye,” coupled with injuries to an arm that followed a
motorcycle accident, United States v. McQuilkin, 97 F.3d 723, 730 (3d Cir. 1996) (affirming
district court’s refusal to depart). None of these medical conditions are objectively any less
serious or extraordinary than Koelfat’s medical condition.


                                               4
(Respondent’s Post-Hearing Proposed Findings of Fact). Moreover, much of Dr. Venters’
affidavits address means by which to protect inmates who are considered high-risk to the
effects of COVID-19 due to underlying medical conditions. See ECF Nos. 99-1, 199-2. As
explained, the defendant does not show his health condition places him at greater risk of
serious illness should he contract COVID-19 while incarcerated.
                In order to mitigate the spread of COVID-19, the BOP has developed national
measures within its prisons. See Federal Bureau of Prisons COVID-19 Action Plan,
available at https://www.bop.gov/resources/news/20200313_covid-19.jsp. These measures,
which have been implemented at the MDC, include the following:

             Suspension of all social and legal visits: Social visits and legal visits have been
              suspended, although confidential attorney calls are being provided. Inmates
              will be provided additional inmate telephone minutes each month.

             Inmate movement: All inmate facility transfers have been suspended, with
              exceptions permitted for forensic studies or medical or mental health
              treatment.

             Screening and testing of inmates: All newly-arriving BOP inmates are
              screened for COVID-19 exposure risk factors and symptoms. Inmates with
              exposure risk factors are quarantined. Any inmate currently in BOP custody
              exhibiting symptoms consistent with COVID-19 will be assessed by the
              institution’s health services staff and placed in medical isolation. The
              remainder of the inmates in his or her unit will be quarantined to ensure that
              additional inmates do not develop symptoms. The inmate in medical isolation
              will be evaluated by medical staff at least twice per day, and the inmates on a
              medically-quarantined unit will have their temperature checked twice per
              day. In addition, inmates will be tested for COVID-19 on a case-by-case
              basis in accordance with local health authority protocols.

             Modified Operations: The BOP is implementing modified operations
              nationally to maximize social distancing and limit group gatherings in BOP
              facilities, among other modifications specific to each facility.

              On May 18, 2020, the Director of the Bureau of Prisons (BOP) ordered the
implementation of Phase 7 of its COVID-19 Action Plan. This phase extends the above
measures, as well as measures to contain movement and decrease the spread of the virus.
These measures will remain in place through June 30, 2020, at which time the plan will be
evaluated.

               In addition, based on a March 18, 2020 letter from the Metropolitan
Correctional Center (“MCC”) and MDC to the Honorable Colleen McMahon, Chief Judge
for the United States District Court in the Southern District of New York, and an April 16,
2020 letter from the MCC and MDC to the Honorable Roslynn R. Mauskopf, Chief Judge for



                                               5
the United States District Court in the Eastern District of New York, the government is aware
of the following additional measures that the MDC has taken in light of COVID-19:

             Cleaning supplies are issued once a week. They are available on each housing
              unit, and staff have been instructed regarding whom to contact should
              additional supplies be necessary.

             Staff are screening each staff member who enters the facility, including
              temperature scans.

             Inmate orderlies are cleaning the common areas of the institution, and every
              inmate has been reminded and instructed to continue to wipe down and
              sanitize their cells.

             Inmates have also been provided instruction via town halls regarding hygiene,
              and the same guidance is available on TRULINCS.

             Showers are available on a daily basis.

             Unit team staff are available on a daily basis for inmates to raise issues
              concerning food, shoes, and medical care.

              As these measures demonstrate, the MDC is closely monitoring the status of
the COVID-19 virus and is taking emergency steps to ensure the safety of its staff, inmates
and the public.

              Accordingly, the defendant’s medical condition and generalized fear of
contracting COVID-19 should not cause the Court to vary so significantly from the
applicable Guidelines range.




                                               6
      V.      Conclusion

              For the foregoing reasons, the government respectfully submits that a sentence
within the applicable Guidelines range of 24 to 30 months is reasonable and appropriate in
this case.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/ Devon Lash
                                                    Devon Lash
                                                    Assistant U.S. Attorney
                                                    (718) 254-6014

cc:        Sally Butler, Esq. & Christopher Wright, Esq. (by ECF and E-mail)
           U.S. Probation Officer Jennifer Baumann (by E-mail)
           Clerk of Court (FB) (by ECF and E-mail)




                                                7
